Citation Nr: 1634383	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected sprained ligaments, low back, with degenerative joint disease, degenerative disc disease, and intervertebral disc disease. 

2. Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge during an October 2015 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

During the October 2015 hearing, the Veteran claimed that he was unable to work in part due to his back disability, which makes it difficult to walk long distances and stand or sit for long periods.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's contentions during the October 2015 hearing, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the October 2015 Travel Board hearing, the Veteran indicated that his service-connected low back disability had increased in severity since his last VA examination in May 2012.  He stated that his back has decreased range of motion and that he recently started using a walker.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, an examination should be arranged.  In addition to an examination, the Board should obtain any updated private and VA treatment records.

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The readjudication of the back claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for the Veteran's back disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim.  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf. It also shall include information concerning the assignment of disability ratings and effective dates. 

2. After obtaining any necessary releases, obtain all outstanding VA and private treatment records regarding the Veteran's back disability.  

3. Following the development set forth above, the Veteran should undergo a VA examination to determine the nature and severity of his spine disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the spine disability.  The examiner should comment as to the presence or absence of ankylosis.  The VA examiner should also document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly. 

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After the above is completed, and any other development deemed necessary, readjudicate the claims on appeal, to include the claim for TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




